Citation Nr: 1127354	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-33 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to an increased evaluation for service-connected diabetes mellitus, type 2, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Ex-Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.  The Veteran's case comes from the VA Regional Office in Atlanta, Georgia (RO).

In a May 2011 hearing before the Board, the Veteran's accredited representative raised the issues of entitlement to service connection for peripheral vascular disease, hypertension, and erectile dysfunction, to include as secondary to diabetes mellitus, type 2.  These issues have not been developed for appellate review and are therefore referred to the RO for appropriate disposition.


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's diabetes mellitus is manifested by more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus complications that would be compensable if separately rated.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for diabetes mellitus, type 2, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for entitlement to an increased evaluation for service-connected diabetes mellitus, type 2, as the Board is taking action favorable to the Veteran by granting a total disability evaluation for this disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for diabetes mellitus, type II, associated with herbicide exposure was granted by a January 2003 rating decision and a 20 percent evaluation was assigned under 38 C.F.R. § 4.119, Diagnostic Code 7913, effective October 7, 2002.

An August 2005 VA outpatient medical report stated that the Veteran needed to lose weight and better control his blood sugar.  After physical examination and diagnostic testing, the assessment was diabetes mellitus with uncontrolled blood sugar.  He was advised to lose weight and walk every day.

A March 2006 VA outpatient medical report gave an assessment of diabetes mellitus with uncontrolled blood sugar.

A June 2006 VA diabetes mellitus examination report stated that the Veteran was started on insulin approximately two months before due to poor glycemic control.  The Veteran reported being admitted to the hospital twice since being diagnosed with diabetes, but neither admission was diabetes-related.  He denied having ketoacidosis or hypoglycemic reactions in the past.  After physical and diagnostic testing, the diagnosis was diabetes mellitus type 2, in poor control, on three medications including insulin twice per day.

An April 2008 VA outpatient medical report stated that the Veteran had uncontrolled diabetes.  The Veteran's insulin dosage was increased.

A July 2008 letter from a private physician stated that the Veteran was being treated by the physician's practice for diabetes mellitus.  The letter stated that the Veteran was "at risk of becoming hypoglycemic. . . . He has reported to me that he has had one or more of these episodes and was unable to care for himself until someone arrived."

An October 2008 letter from a private physician stated that the Veteran required insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

In a November 2008 VA fee-based diabetes mellitus examination report, the Veteran stated that he had ongoing diabetic ketoacidosis or hypoglycemic reactions that required two visits to a diabetic care provider per month.  The Veteran used oral medication as well as insulin twice per day.  After physical and diagnostic testing, the diagnosis was diabetes mellitus, type 2.  The examiner stated that the Veteran had peripheral vascular disease, nephropathy, and impotence secondary to diabetes mellitus.  The Veteran was not found to have secondary complications related to his heart, skin, or neurological system.  The examiner stated that the Veteran's diabetes did not cause any restriction of activities.

In a December 2010 VA outpatient medical report, the Veteran reported having a hypoglycemic episode a few weeks before.  After physical examination and diagnosis testing, the diagnosis was diabetes mellitus, type 2.  The Veteran was advised to contact the clinic when he experienced frequent hypoglycemia.

In a May 2011 hearing before the Board, the Veteran stated that he took multiple insulin injections per day and was on a restricted diet.  He reported that he was fatigued most of the time and couldn't walk long distances.  The Veteran's ex-spouse stated that he passed out in her yard while assisting her with gardening.  The Veteran's representative stated that he had been passing out approximately two to three times per month.

The Schedule provides that assignment of a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and a restricted diet, or; an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note 1 following Diagnostic Code 7913.

The preponderance of the evidence of record shows that the Veteran's diabetes mellitus is manifested by more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus complications that would be compensable if separately rated.  The medical evidence of record clearly shows that the Veteran requires multiple daily injections of insulin and a restricted diet.  In addition, the evidence of record shows that the Veteran has frequent hypoglycemic reactions.  The October 2008 letter from a private physician stated that the Veteran had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Similarly, the November 2008 VA fee-based diabetes mellitus examination report stated that the Veteran had ongoing diabetic ketoacidosis or hypoglycemic reactions that required two visits to a diabetic care provider per month.  In the December 2010 VA outpatient medical report, the Veteran stated that he had a hypoglycemic episode a few weeks before, and in the May 2011 hearing before the Board the Veteran was reported to pass out due to his diabetes mellitus approximately two to three times per month.  The Veteran's ex-spouse testified that she witnessed one of these events.

While all of the above evidence regarding the Veteran's hypoglycemic episodes is based on lay testimony, lay testimony is competent to report that the Veteran passed out on multiple occasions.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  In addition, the Veteran himself is specifically competent to report that the incidents in question were due to hypoglycemia.  Hypoglycemia is "an abnormally diminished concentration of glucose in the blood."  Dorland's Illustrated Medical Dictionary, 984 (30th ed. 2003).  As part of the Veteran's normal diabetic treatment, he is required to measure his own blood sugar multiple times per day.  Accordingly, the Veteran is regularly observing the blood sugar readings made by his measurement devices, and thus is competent to report how frequently his blood sugar is abnormally low.  In addition, the Board finds the Veteran's statements regarding his episodes of hypoglycemia to be credible, as they are corroborated by his ex-spouse and endorsed by a private physician.  While the evidence of record does not show that these hypoglycemic episodes result in three hospitalizations per year or weekly visits to a diabetic care provider, the October 2008 letter from a private physician stated that the Veteran had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  In addition, the Veteran has stated that he experiences regular episodes of hypoglycemia and lives a long distance from his places of medical treatment, which would limit his ability to receive treatment.  As such, the Board finds that these symptoms are sufficiently severe as to warrant continued consideration of a 100 percent evaluation, despite the lack of evidence that the Veteran's hypoglycemic episodes result in three hospitalizations per year or weekly visits to a diabetic care provider.  See 38 C.F.R. § 4.21 (2010).

With regard to regulation of activities, the Schedule defines this as avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran is competent to state that he avoids strenuous occupational and recreational activities as a result of his diabetes mellitus symptoms.  See Barr, 21 Vet. App. at 307; Washington, 21 Vet. App. at 195.  The Board also finds the Veteran's statements regarding his regulation of activities to be credible.  In the May 2011 hearing before the Board, the Veteran's ex-spouse stated that he no longer had the energy to do the kinds of physical labor that he used to do, and that she personally saw him pass out in her yard while helping her plant a bush.  These statements are consistent with avoidance of strenuous occupational and recreational activities.  While the November 2008 VA fee-based diabetes mellitus report stated that the Veteran's diabetes mellitus did not cause any restriction of activities, no basis was given for this finding.  In addition, the examination was conducted in November 2008 and thus would not be representative of any increase in symptomatology which occurred in the two and a half years between the examination and the May 2011 hearing before the Board.  Accordingly, the preponderance of the evidence of record shows that the Veteran's diabetes mellitus results in regulation of activities for VA purposes.

Finally, the Board emphasizes that the criteria for a 60 percent evaluation for diabetes mellitus include "complications that would not be compensable if separately evaluated," while the criteria for a 100 percent evaluation include "complications that would be compensable if separately evaluated."  The evidence of record shows that the Veteran is already in receipt of service connection for five separate disabilities which are secondary to his diabetes mellitus, and four of them are already rated as compensable.  In addition, these service-connected secondary disabilities do not even include the veteran's peripheral vascular disease, nephropathy, and impotence, all of which were characterized as secondary to diabetes mellitus by the November 2008 VA fee-based diabetes mellitus examination report.  As such, the Veteran clearly has complications of diabetes mellitus "that would be compensable if separately evaluated."

Accordingly, the preponderance of the evidence of record shows that the Veteran's diabetes mellitus is manifested by more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus complications that would be compensable if separately rated.  As such, a 100 percent evaluation is warranted for the Veteran's diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.


ORDER

An evaluation of 100 percent disabling for diabetes mellitus, type 2, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


